EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 2018101129253, filed on 2018/02/12.

Allowable Subject Matter

3.	Claims 1-17 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:

Wan et al. (US PGPub./Pat. 20170177105) teach a touch-controlled panel and a method of manufacturing the same, and a display device, to reduce the number of masks and production cost. The method of manufacturing a touch-controlled panel 

Zhang et al. (US PGPub./Pat. 20160252989) teach a touch panel and a method for fabricating the same are disclosed. The method for fabricating the touch panel forms a pattern of a protruding structure on a base substrate by using a negative photoresist material, and the pattern of the protruding structure formed thereon is a pattern having a cross section which gradually increases from the base substrate to the outside surface and is similar to an inverted trapezoidal. Thereafter patterns of a touch electrode and dummy electrode insulated from each other are formed by using the pattern of the formed protruding structure as a mask. As the pattern of the touch electrode and the dummy electrode are disconnected through level difference of the protruding structure, the patterns of the touch electrode and the dummy electrode overlay the whole base substrate from the top view, allowing the whole surface of the touch panel to have the same optical property.



“…performing a first joint exposure process based on a first negative photoresist on the base substrate on which the first conductive film was deposited to form a first electrode layer…
… performing a second joint exposure process based on a second negative photoresist on the base substrate on which the second conductive film was deposited to form a second electrode layer.” (Claim 1), in combination with the other elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628